 598325 NLRB No. 95DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1Certain errors in the transcript have been noted and corrected.2If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Beverly EnterprisesŠMassachusetts, Inc., d/b/aBeverly Manor Nursing Home and HospitalWorkers Union, Local 767, Service Employees
International Union, AFLŒCIO. Cases 1ŒCAŒ31323, 1ŒCAŒ33587, 1ŒCAŒ31862, 1ŒCAŒ33978,
and 1ŒCAŒ34299April 9, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn April 15, 1997, Administrative Law Judge Ste-ven N. Charno issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings,1and con-clusions and to adopt the recommended Order.In adopting the judge™s finding that the Respondentviolated Section 8(a)(5) by, inter alia, reducing the
maximum 1996 wage increase from 4 percent to 3 per-
cent, we reject the Respondent™s contention that the 3-
percent maximum increase was the result of its consist-
ent application of an inflexible formula for computing
wage increases that it had employed in past years. In
a March 14, 1996 letter to the Union in response to
its complaint over the reduction, the Respondent™s
human resources representative, Begley, characterized
the maximum amount as a ‚‚compromise™™ between the
parties™ positions during stalled contract negotiations,
in which the Respondent had proposed a 2-percent
maximum figure and the Union had proposed a 4-per-
cent maximum wage increase. The letter was a direct
explanation of the Respondent™s current administrationof wage increases, and as such constitutes an admis-
sion that the 1996 maximum wage increases were not
tied to any prior formula used by the Respondent.We view the Respondent™s established merit in-crease program as consisting mainly of fixed features,
i.e., awarding standard 4-percent maximum increases
to most (90 percent) employees following their annual
appraisals. In this respect, the program resembles most
closely the one in Southeastern Michigan Gas Co., 198NLRB 1221 (1972), which the Board discussed at
length in Daily News of Los Angeles, 315 NLRB 1236,1239 fn. 28 (1995). Consistent with the discussion inDaily News of wage increases like those at issue in theinstant case, the employees must be made whole for
any loss of pay they may have suffered by reason of
the Respondent™s unilateral discontinuance of the merit
increase program. In addition, as the judge correctly
ordered, the 4-percent maximum increases must con-tinue to be paid until changes in the program are
agreed to or are lawfully implemented pursuant to a
valid bargaining impasse.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Beverly EnterprisesŠMas-
sachusetts, Inc., d/b/a Beverly Manor Nursing Home,
Plymouth, Massachusetts, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.MEMBERHURTGEN, concurring.I concur in the result. Although the past practicewas that Respondent had discretion with respect to
whether an individual employee would get a merit in-
crease, and as to how much an employee would get,
there was a fixed maximum of 4 percent with respect
to such increases. It was this fixed maximum that was
unilaterally changed to 3 percent, in violation of Sec-
tion 8(a)(5). Thus, it is unnecessary to decide whether
an employer violates the Act by continuing the past
practice of exercising discretion as to matters that are
variable and at the discretion of the employer.Catherine E. D™Urso, Esq., for the General Counsel.David B. Ellis, Esq. and Jonathon A. Keselenko, Esq. (Foley,Hoag & Eliot), of Boston, Masschusetts, for the Respond-ent.BENCH DECISION AND CERTIFICATIONSTEVENM. CHARNO, Administrative Law Judge. This casewas tried before me in Boston, Masschusetts, on March 17
and 18, 1997. After oral argument on March 19, 1997, I
issued a bench decision pursuant to Section 102.35(a)(10) of
the Board™s Rules and Regulations. Appendix A is the por-
tion of the transcript containing my decision, while Appendix
B [omitted from publication]1contains corrections to thattranscript. In accordance with Section 102.45 of the Board™s
Rules and Regulations, I certify the accuracy of the amended
transcipt containing my decision. Based on the findings of
fact and conclusions of law contained therein and on the en-
tire record in this case, I issue the following recommended2VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00598Fmt 0610Sfmt 0610D:\NLRB\325.073APPS10PsN: APPS10
 599BEVERLY MANOR NURSING HOME2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™ORDERThe Respondent, Beverly EnterprisesŠMassachusetts, Inc.,d/b/a Beverly Manor Nursing Home, Plymouth, Massachu-
setts, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize and to bargain ingood faith with Hospital Workers Union, Local 767, Service
Employees International Union, AFLŒCIO (the Union), as
the exclusive bargaining representative of its employees in
the following appropriate collective-bargaining unit with re-
spect to rates of pay, wages, hours of employment, and other
terms and conditions of employment:All full time and regular part-time service and mainte-nance employees, including nursing assistant, dietary
aides, cooks, rehabilitation aides, and activity assistants
employed by the Employer at its Plymouth, Massachu-
setts nursing home but excluding all managers, super-
visors, RNs and LPNs, business office clericals, per
diem casuals, Administrator, Director of Nursing, Di-
rector of Staff Development, Social Services Director,
Activities Director/Coordinator, Dietary Manager, Med-
ical Records Professional, maintenance supervisor, and
guards within the meaning of the National Labor Rela-
tions Act.(b) Unilaterally changing the terms and conditions of em-ployment of its employees without having first bargained
with the Union in good faith to impasse with respect to (1)
the payment of annual wage increases to unit employees, (2)
the timecard policy requiring all unit employees to pay $5
for each lost timecard, or (3) any other term or condition of
employment.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Immediately put into effect the annual 4-percent in-creases in wage rates which were issued to unit employees
prior to January 1, 1996, and continue such increases in ef-
fect until it negotiates with the Union in good faith to a col-
lective-bargaining agreement or reaches an impasse after bar-
gaining in good faith, and make whole its unit employees for
any loss of pay they may have suffered due to its unilateral
change, in the manner prescribed in Ogle Protection Service,183 NLRB 682 (1970), with interest as set forth in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).(b) Eliminate the $5 fee charged to unit employees for losttimecards until it negotiates with the Union in good faith to
a collective-bargaining agreement or reaches an impasse after
bargaining in good faith, and make whole its unit employees
for any loss they may have suffered due to its unilateral
change.(c) On request, bargain with the Union as the exclusiverepresentative of its employees in the appropriate unit with
respect to rates of pay, wages, hours, and other terms and
conditions of employment and embody any understanding
reached in a written agreement.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, personnel records, and re-ports, and all other records necessary to analyze the amountof backpay due under the terms of this Order.(e) Within 14 days after service by the Region, post at itsPlymouth, Massachusetts facility copies of the attached no-
tice marked ‚‚Appendix C.™™2Copies of the notice, on formsprovided by the Regional Director for Region 1, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent and maintained for 60 consecu-
tive days in conspicuous places including all places where
notices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the notice
to all current employees and former employees employed by
the Respondent at any time since February 26, 1996.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIX A420(D)on™t go away because I will get back to you as soonas I can.Thank you.
MR. KESELENKO: Thank you.MS. D™URSO: Thank you.(Whereupon, a brief recess was taken.)JUDGECHARNO: Back on the record.... derived goods and revenues in excess of $100,000 an-
nually. To wit, purchases and received goods valued in ex-
cess of $5000 outside of the State. Have submittedŠand I
find that Respondent is an employer engaged in commerce
within the meaning of Section 226 and 227 of the Act, and
is a health care institution within the meaning of Section
214.The Union is admitted to be and I find is a labor organiza-tion within the meaning of the Act.On March 23, 1993, the Union was certified as the exclu-sive collective-bargaining representative of employees in the
following units: ‚‚All full-time and regular part-type and time
service and maintenance employees, including nursing assist-
ants, dietary aides, cooks, rehabilitation aides, and activity
assistants employed by Respondent at its Plymouth, Massa-
chusetts nursing home, but excluding all managers, super-
visors, RNs and LPNs, business office clericals, per diem
casuals, administrator, director of nursing, director of staff
development, social services director, activities direc-
tor/coordinator, dietary manager, medical recordsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00599Fmt 0610Sfmt 0610D:\NLRB\325.073APPS10PsN: APPS10
 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
421professional, guards, maintenance supervisor, and all othersupervisors within the meaning of the National Labor Rela-
tions Act.™™The consolidated complaint sets forth a group of allegedviolations in Section 8(a)(1) of the Act. In discussing those,
I would like to note theŠI believe the evidence relating to
Mr. Ray Martinez is too remote in time to be probative in
this proceeding, given the fact that Mr. Martinez was not
shown to be employed by Respondent during any of the al-
legedŠduring the time when any of the alleged violationsŠ
when any of the violations alleged in the complaint were al-
leged to have taken place.The first 8(a)(1) allegations concern evidence relating to aNovember 1993 meeting. The basis for the General Coun-
sel™s allegation is confined in the testimony of Diana Hemil,
or Diana Curtis as she was known at the time. Ms. Hemil
was unable to tell us when she testified whether at the time
of the November meeting she was a member of the unit, or
an accepted office clerical employee. She testified merely
that she believed she was performing duties relating to both
positions.Given the absence of probative evidence that Ms. Hemilwas a member of the unit, I find that the General Counsel
did not meet the requisite burden of proof, and therefore con-
clude that Respondent did not violate the Act as alleged in
paragraph 7(a) and paragraph 7(b)(1) of the complaint.422The second alleged violation of Section 8(a)(1) involvestestimony by Ms. Gace that Director of Nursing Toomey told
Ms. Gace that Ms. Gace could ‚‚thank the union™™ for the de-
nial of the shift change request, which Gace had made to
Toomey. Toomey was no longer in Respondent™s employ at
the time she testified, and her testimony that she had not
handled the type of requests made by Gace was corroborated
by Hemil™s wholly credible testimony concerning Hemil™s
duties as schedule coordinator. Given the improbability of
the situation having occurred as described by Gace, I credit
Toomey™s denial.The final 8(a)(1) allegation involves Ms. Remick™s testi-mony that Assistant Director of Nursing Norman stated that
the union would have to reduce its bargaining demands or
Respondent would close its doors, or words to that effect.
Norman, who was no longer employed by Respondent at the
time she testified, testified without refutation that she was
not involved in any way in collective-bargaining negotia-
tions, and denied the comment attributed to her by Remick.Remick testified that at the time of the alleged commentshe was the foremost union organizer employed by Respond-
ent. Given the inherent probability of the alleged situation,
together with the lack of interest Norman had in the proceed-
ing, I credit her denial over Remick™s testimony. Accord-
ingly, the relevant 8(a)(1) allegation will be dismissed.Contract negotiations between the Union and Respondent423began in June of 1993. The General Counsel contends thatfrom July 26, 1993, until the end of February 1994, Re-
spondent failed to meet with the Union ‚‚at reasonable timesand for reasonable intervals™™ for the purpose of negotiatinga collective-bargaining agreement.The record establishes that the parties met on 11 occasionsduring the 7-month period during April 1993 and February
1994. There is no probative evidence that the negotiating ses-
sions on any of those sessions exceeding 4-1/2 hours of
length. During that period, however, the parties reached
agreement on the majority of points of contention between
them, and most of those agreements were focused on propos-
als which had been advanced by the Union.I conclude, therefore, that the record does not demonstrate‚‚behavior which is in effect a refusal to negotiate, or which
directly obstructs or inhibits the actual process of discussion,
or which reflects a cast of mind against reaching agreement™™
because the focus of the Board™s decision in Exchange ArtsCo., 139 NLRB 710, 714Œ715 (1962). I therefore concludethat neither the frequently nor duration of the negotiating ses-
sions during the 7-month period has been demonstrated to
show bad-faith bargaining by Respondent.At the time the unit was certified, Respondent was sub-contracting its housekeeping and laundry work. During the
last week of September 1995, Respondent began hiring its
own424housekeeping and laundry employees. On October 12,1995, the Union asked in writing for certain information con-
cerning the new hires. To wit, ‚‚name, address, home tele-
phone, job category, scheduled hours, shift, floor assignment,
hire date, pay, date and percentage of last raise.™™As Mrs. Valedano pointed out to me yesterday, the lasttwo requests were impossible to meet since hires of less than
1 month™s tenure would not have received the raise cus-
tomarily granted by Respondent on the annual anniversary of
their hire date. Mrs. Valedano credibly and candidly testified
that the Union had indicated that it desired the information
which I just described for two purposes.First, to bargain on behalf of the housekeeping and laun-dry workers whom the Union believed should be in the unit,
and second, to ascertain whether the housekeeping and laun-
dry workers were receiving comparable pay to that received
by kitchen workers, a group already represented by the
Union. At an October 31, 1995 negotiating session, Mr.
Bagely, the chief spokesperson for Respondent, verbally in-
formed the Union of the rate of pay and benefits received
by the housekeeping and laundry workers. Mr. Bagely and
Mrs. Valedano both testified to this effect without
controversion.There is no evidence that the Union ever indicated the in-formation supplied on October 31 was inadequate to meet its
comparability objective, or that it ever identified its renewed425request for all of the information just described as being re-lated to its comparability objective. Under these cir-
cumstances, I find that Respondent supplied information suf-
ficient to meet the Union™s professed comparability objective
in a timely fashion.A dispute thereafter arose between Respondent and theUnion over the question of whether the Union represented
Respondent™s housekeeping and laundry employees. On No-
vember 20, 1995, the Union filed a unit clarification petitionVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00600Fmt 0610Sfmt 0610D:\NLRB\325.073APPS10PsN: APPS10
 601BEVERLY MANOR NURSING HOMEwith the Board, and a hearing was held on the issue on De-cember 4 of that year. Respondent supplied information fully
responsive to entirety of the Union™s request at sometime
around February 1996. That compliance with the Union™s re-
quest was, however, admittedly unintentional.On June 26, 1996, the Board issued an order which statedthat Respondent™s housekeeping and laundry employees were
not part of the bargaining unit. Accordingly, the full range
of information sought by the Union was not shown to be
necessary for and relevant to the performance of its duties
as the exclusive collective-bargaining representative of the
unit. Accordingly, Respondent™s failure to provide that full
range of information in a timely manner did not violate the
Act.The parties held a last negotiating session on December13, 1995. At that session they discussed wages for the first
time in over a year. That finding is based on Mr. Bagely™s
notes426of this session, and his testimony concerning those notes.When Respondent proposed a 2-percent annual wage in-
crease, the Union professed shock and did not immediately
make a counteroffer or abandon the 4-percent figure it pre-
viously offered.A prior spokesperson for the Union had stated in October1994 that it would be very difficult for the Union to sell an
increase of less than 4 percent to the unit. I believe that
those are the only two pieces of evidence of record concern-
ing the Union™s position on the matter of wages, other than
the fact that when they were requesting 5 percent, they sug-
gested that Respondent would have to come up from its posi-
tion. This evidence clearly falls short of establishing the ex-
istence of an impasse on the question of wages, under any
conceivable set of standards.The Union again, when it pressed for Respondent™s rec-ognition of the Union™s representation of housekeeping and
laundry workers, Respondent again declined. Tempers ap-
peared to flare and the union spokesperson departed, saying
he needed to check the housekeeping and laundry employee
issue with his attorney, that he would call Mr. Bagely, and
that the latter shouldn™t hold his breath.Between 1990 and 1995 Respondent gave its employees a4-percent maximum wage increase on the anniversaries of
their respective dates of employment. In 1996, Respondent
gave unit427employees a maximum wage increase of 3 percent. As thetestimony in this proceeding indicated, the maximum wage
increase was given in excess to 90 percent of the employees
in both 1995 and 1996. Respondent™s 1996 action was taken
without notice to or bargaining with the Union.Around January 1996, Respondent shifted from usingpaper timecard to using plastic timecards bearing a magnetic
strip. When the change was made Respondent implemented
a policy requiring all unit employees to pay a $5 fee for lost
timecards. Respondent took this action without notice to or
bargaining with the Union. Since the policy was imple-
mented, Respondent has collected the fee on at least 17 occa-
sions. There is no evidence that any other fee for lost equip-ment has been implemented or modified since the bargainingunit was certified.The amount of the unit™s annual wage increases and theimposition of lost equipment fee are terms and conditions of
employment of the unit and are mandatory subjects for col-
lective bargaining. Respondent™s unilateral modification of
these terms and conditions of employment in the absence of
impasse are a violation of Section 8(a)(5).For 4 months in 1996, the Union wrote Mr. Bagely pur-porting to request bargaining over Respondent™s change from
the 4- to the 3-percent annual wage increase, but in fact was
preconditioning further negotiations on Respondent™s428remedying the alleged unfair labor practice. On April 23,1996, Respondent supplied information requested by the
Union concerning the timecard issue.On June 1, 1996, the Union™s chief negotiator and a groupof individuals representing the Service Employees Inter-
national Union committed a trespass at Respondent™s facility
while ostensibly handbilling Respondent™s employees. On
June 17, 1996, the Union again wrote Respondent offering
to bargain if the latter rectified all outstanding conduct which
the Union perceived to be violative of the Act.On June 25, 1996, Respondent™s administrator, Mrs.Valedano, wrote the Union withdrawing recognition based
solely and explicitly on the events of June 1. During the
hearing, I excluded evidence relating to the June 1 events on
the ground that the evidence concerning those events did not
rise to the level found by the Board in other cases to justify
cancelling the Union™s certification. I hereby reaffirm that
ruling for the reasons I gave when I originally made it.Respondent now contends that it withdrew recognition ontwo additional grounds. First, because the Union was dor-
mant and had abandoned its responsibilities, and second, be-
cause the Union made conditional offers to bargain. Assum-
ing that both reasons are something more that posttalk ration-
alizations, neither provides the justification for Respondent™s
actions. Respondent has supplied no decisional authority, and
I™m aware429of none which would permit a withdrawal of recognitionsimply because the Union is argued to have violated Section
8(a)(5) by making a conditional offer to bargain.The facts of record do not permit a conclusion that theUnion has abandoned its responsibilities. All of the relevant
evidence demonstrates that the union was extremely upset
over Respondent™s refusal to recognize the Union as the rep-
resentative of Respondent™s housekeeping and laundry em-
ployees. A hiatus in negotiations pending the outcome of that
issue would not have been unreasonable, but that hiatus
could not have been brought to a close until the day after
the recognition was withdrawn.The record does not demonstrate that the Union was un-able or unwilling to perform its representative functions. A
break in negotiations does not constitute a basis to withdraw
registration in the absence of a demonstration of loss of sup-
port. Penex Aluminum Corp., 288 NLRB 439, 441 (1988).The existence of outstanding unfair labor practices constitute
a valid reason for breaking off collective bargaining negotia-
tions. J.H. Rutter-Rex Mfg. Co
., 209 NLRB 6, 7 (1974).VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00601Fmt 0610Sfmt 0610D:\NLRB\325.073APPS10PsN: APPS10
 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I therefore find that Respondent withdrew recognition un-lawfully, and thereby violated Section 8(a)(5) of the Act.
Since any holding the record open now would clearly delay
the disposition of this matter, the General Counsel™s motion
to hold430open the record pending their evaluation of additional chargeis denied, and General Counsel™s Exhibit 23 is rejected.Let me ask both of the parties if they have observed myomission of any element of the complaint which should be
resolved at this point, since my notes are somewhat chaotic.MS. D™URSO: Nothing aside from remedy, Your Honor.MR. KESELENKO: Likewise.JUDGECHARNO: All right. Obviously, the remedy statusquoŠI believe that since 8(a)(5) violations, failure to bargain
in good faith, have been demonstrated, a bargaining order is
appropriate under the circumstances of this case. I will upon
receipt of the transcript and my correction of any perceived
transcript errors, I will issue the appropriate order. Time for
exception does not begin to run until that order issues.Are there any other matters to take up before I close therecord in this proceeding?MS. D™URSO: No, Your Honor.MR. KESELENKO: I have one question, Your Honor. Thedecertification petition was dismissed, presumably on the
grounds that at the time it was filed they were unfair labor
practice that tainted the petitionŠgiven your rulings at the
time that the petition was filed, there were no unfair labor
practices. All the ones that you did find occurred after the
decertification petition was filed. Therefore we do request
that that petition be reinstated.APPENDIX CNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to recognize or to bargain with theHospital Workers Union, Local 767, Service Employees
International Union, AFLŒCIO as the exclusive bargaining
representative of our employees in the following appropriate
unit:All full-time and regular part-time service and mainte-nance employees, including nursing assistant, dietary
aides, cooks, rehabilitation aides, and activity assistants
employed by the Employer at its Plymouth, Massachu-
setts nursing home but excluding all managers, super-
visors, RNs and LPNs, business office clericals, per
diem casuals, Administrator, Director of Nursing, Di-
rector of Staff Development, Social Services Director,
Activities Director/Coordinator, Dietary Manager, Med-
ical Records Professional, maintenance supervisor, and
guards within the meaning of the National Labor Rela-
tions Act.WEWILLNOT
unilaterally change the terms and conditionsof employment of our employees without having first bar-
gained with the Union in good faith to impasse with respect
to (a) the payment of annual wage increases or (b) the $5
fee charged to unit employees for lost timecards.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
immediately put into effect the annual 4-percentincreases in wage rates which were issued to unit employees
prior to January 1, 1996, and continue such increases, until
we negotiate with the Union in good faith to a collective-bar-
gaining agreement or reach an impasse after bargaining in
good faith, and WEWILL
make whole our unit employees forany loss of pay they may have suffered due to our unilateral
change, with interest.WEWILL
immediately eliminate the $5 fee charged to unitemployees for lost timecards, until we negotiate with the
Union in good faith to a collective-bargaining agreement or
reach an impasse after bargaining in good faith, and WEWILL
make whole our unit employees for any loss they may have
suffered due to our unilateral change.WEWILL
, on request, bargain with the Union as the exclu-sive representative of our employees in the appropriate unit
with respect to rates of pay, wages, hours, and other terms
and conditions of employment and embody any understand-
ing reached in a written agreement.BEVERLYENTERPRISESŠMASSACHUSETTS,INC., D/B/ABEVERLYMANORNURSINGHOMEVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00602Fmt 0610Sfmt 0610D:\NLRB\325.073APPS10PsN: APPS10
